Citation Nr: 1013069	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  98-03 249A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, the appellant, served on active duty from 
October 1946 to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 1997, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a decision in June 2002, the Board denied the claim of 
service connection for residuals of a back injury.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Veterans Court).  In 
an Order, dated in August 2003, the Veterans Court vacated 
the Board's decision and remanded the claim to the Board for 
further development.  The Secretary of VA then appealed the 
decision of the Veterans Court to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated and remanded the decision 
of the Veterans Court.  In July 2004, on remand, the 
Veterans Court again vacated and remanded the Board's 
decision of June 2002 for readjudication. In April 2008, the 
Federal Circuit summarily affirmed the decision of July 2004 
of the Veterans Court.  In November 2008, the Veterans Court 
issued a mandate on its decision of July 2004.

In April 2008, the Veteran's counsel notified the Veterans 
Court that the Veteran had died in February 2006.  In April 
2009, the Secretary of VA moved that the Veterans Court 
recall the mandated of November 2008, vacated the Board's 
decision, and dismiss the appeal.  In October 2009, the 
Veteran's counsel did not object to the Secretary's motion.  

In December 2009, the Veterans Court granted the Secretary's 
motion and dismissed the appeal for lack of jurisdiction, 
citing Zevalink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996) (expressing agreeing with Landicho v. Brown, 7 Vet. 
App. 42, 53-54 (1994)). 


FINDING OF FACT

The Veteran's claim was on appeal when he died in February 
2006.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A copy of the public record of the State or community where 
death occurred will be accepted as proof of death.  
38 C.F.R. § 3.211(a).

A copy of a death certificate from the State of Mississippi 
establishes that the Veteran in February 2006, while his 
claim was on appeal. 

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, the Veteran's claim does not 
survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-
54 (1994).  

The appeal on the merits therefore becomes moot by virtue of 
the death of the Veteran and must be dismissed for lack of 
jurisdiction. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file the request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans Benefits Improvements Act of 2008, Pub. L. No.110-
3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 
38 U.S.C.A. § 5121A, substitution in case of death of a 
claimant who dies on or as of October 10, 2008).  


As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under § 5121(a) of this title..."  The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to death of the claimant 
should file a request for substitution with the VA Regional 
Office from which the claim originated (listed on the first 
page of this decision).


ORDER

The appeal of the claim of service connection for residuals 
of a back injury is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


